Citation Nr: 1206173	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-48 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The appellant contends that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decisional letter by the Manila Regional Office (RO) that denied the appellant's claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

A hearing was held on December 8, 2011, by means of video conferencing equipment with the appellant in Manila, Philippines, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the 'Filipino Veterans Equity Compensation Fund.'  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).

In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, the appellant has contended that he served as part of the guerilla forces in the service of the United States Armed Forces.  The RO requested verification of the appellant's service.  In the first request for information, the RO provided the appellant's full name, the unit of assignment, listed the date entered into active duty as "October 1, 1942," and listed the date of separation from active duty as "September 26, 1945."  It was noted that the subject individual's name was listed as a common name in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by VARO Manila.  In a September 2009 response, the service department, National Personnel Records Center (NPRC), certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Following the negative response, the appellant submitted additional evidence including his service number.  The RO initiated a second request for information using the appellant's correct name, the unit of assignment, the provided service number, listed the date entered into active duty as "October 1, 1942," and listed the date of separation from active duty as "September 26, 1945."  Again, the NPRC responded that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  However, in official documentation from the Philippine Veterans Affairs Office, the record showed that the appellant was inducted into active duty on October 1, 1943.  Indeed, the appellant himself testified that he entered active duty on October 1, 1943.  See hearing transcript and January 2011 statement.  Thus, the requests for information listed an inaccurate entry date into active duty.  Due to the fact that the appellant's name is common and that the requests for information included an inaccurate entry date into active duty, the Board finds that the case must be remanded so that a proper request for information can be made.  

In addition, the Board observes that the appellant submitted affidavits from those who served in the same unit, including his commanding officer.  The affidavits from Dr. J.G.P., M.D.M., and E.T.C. all confirmed that the appellant served in the "J" Company, 3rd Battalion, Mountain Regiment, BMA, despite not being listed in the roster.  One of the affidavits, from M.D.M., specifically noted that the appellant's unit was recognized by the United States Army.  In light of Capellan v. Peake, id., the Board finds that this evidence should be forwarded to the NPRC to determine whether the appellant's listed unit of assignment served in support of the Armed Forces of the United States.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a request to the NPRC for an attempt at verification of the appellant's alleged military service, along with the affidavits and interviews with Dr. J.G.P., M.D.M., and E.T.C.  Please include the correct entry date into active service of October 1, 1943 in the request for information.  The NPRC should also be asked if the "J" Company, 3rd Battalion, Mountain Regiment, BMA served in support of the United States Armed Forces.  The response should be included in the claims file. 

2.  After undertaking any additional development deemed appropriate, the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



